FILED
                             NOT FOR PUBLICATION                           DEC 06 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 12-10662
                                                      12-10663
                Plaintiff - Appellee,
                                                 D.C. Nos. 4:12-cr-01405-CKJ
  v.                                                       4:12-cr-50164-CKJ

SERGIO DELGADO MONTOYA, a.k.a.
Fernando Escobar, a.k.a. Fernando                MEMORANDUM*
Escobar-Jimenez,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Mark W. Bennett, District Judge, Presiding**

                           Submitted November 19, 2013***

Before:         CANBY, TROTT, and THOMAS, Circuit Judges.

       In these consolidated appeals, Sergio Delgado Montoya appeals his guilty-



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plea conviction and 30-month sentence for reentry after deportation, in violation of

8 U.S.C. § 1326; and the revocation of supervised release and consecutive 24-

month sentence imposed upon revocation. Pursuant to Anders v. California, 386
U.S. 738 (1967), Delgado Montoya’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Delgado Montoya the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Delgado Montoya has waived his right to appeal his conviction and

sentence, and his right to appeal the revocation of supervised release and the

sentence imposed upon revocation. Our independent review of the record pursuant

to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as to the

validity of the waivers. See United States v. Watson, 582 F.3d 974, 986-88 (9th

Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                          12-10662 & 12-10663